Filed 9/20/13 In re R.K. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re R.K., a Person Coming Under the                                B245680
Juvenile Court Law.                                                  (Los Angeles County Super. Ct.
                                                                      No. YJ36876)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

R.K.,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County, Wayne
C. Denton, Juvenile Court Referee. Affirmed as modified.
         Gerald Peters, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, Roberta L. Davis, Deputy Attorney General, for Plaintiff and
Respondent.
                               ____________________________________
       Sixteen-year-old appellant R.K. appeals from an order declaring him a ward of the
juvenile court after a finding that he committed battery in violation of Penal Code
section 242. Appellant was ordered home on probation on various terms and conditions,
including condition number 12 that he “not be within one block of any school ground
unless enrolled, attending classes, on approved school business, or with school official,
parent or guardian.” Appellant contends that probation condition number 12 is
impermissibly vague for failing to include a knowledge element, unreasonably violates
his right to travel, and is not reasonably related to the offense. We conclude the condition
should be modified to include a knowledge element. Appellant has forfeited his
remaining contentions for failure to raise them below.
       Therefore, we modify the probation condition and otherwise affirm the order of
wardship.


                   FACTS AND PROCEDURAL BACKGROUND


       In 2012, appellant lived with his parents and younger brother, H.K., who was 14
years old. On the morning of August 3, 2012, appellant argued with his mother, who had
disposed of his marijuana. Appellant wanted $50 so he could buy more, but his mother
refused.
       When the argument began to escalate, H.K. intervened by stepping between them.
H.K. told appellant to stop yelling at their mother, which prompted H.K. and appellant to
yell at each other for several minutes. Appellant then pushed H.K., and H.K. pushed him
back. Appellant put H.K. into a headlock and struck him in the shoulder. H.K. pushed
appellant away, ran outside with his mother, and called the police.
       On August 6, 2012, a petition was filed pursuant to Welfare and Institutions Code
section 602 alleging that appellant had committed battery in violation of Penal Code
section 242. The juvenile court sustained the petition at an adjudication hearing held on
October 9, 2012.




                                             2
       The probation officer’s report noted that appellant takes medication for his bipolar
disorder. Approximately four years earlier, appellant met new friends at school, became
disrespectful to his parents, began using marijuana, and was suspended from school. He
has been in therapy, runs away and stays out all night, and is uncontrollable. He has been
physically and verbally abusive to both of his parents. Most recently, he has been home
schooled through an online school. The probation officer recommended a year of
probation under several conditions, including condition number 12.
       The juvenile court declared appellant a ward of the court and imposed the
conditions of probation, including condition number 12, without objection. On
December 7, 2012, appellant filed a timely notice of appeal.


                                      DISCUSSION


Standard of Review


       A juvenile court “may impose and require any and all reasonable conditions that it
may determine fitting and proper to the end that justice may be done and the reformation
and rehabilitation of the ward enhanced.” (Welf. & Inst. Code, § 730, subd. (b).) “A
juvenile court enjoys broad discretion to fashion conditions of probation for the purpose
of rehabilitation and may even impose a condition of probation that would be
unconstitutional or otherwise improper so long as it is tailored to specifically meet the
needs of the juvenile. [Citation.] That discretion will not be disturbed in the absence of
manifest abuse. [Citation.]” (In re Josh W. (1997) 55 Cal.App.4th 1, 5.)


Vagueness


       Appellant contends the lack of a knowledge element makes probation condition
number 12 impermissibly vague. While the behavior that the condition proscribes is
unambiguous, we agree appellant’s normal activities could result in him unknowingly


                                             3
and innocently being within one block of a school, which theoretically would constitute a
probation violation. Appellant’s fear that the trial court might unreasonably interpret the
condition or punish an inadvertent violation of the condition is easily remedied by
altering the condition to include a knowledge element.
       Accordingly, we hold that the condition should be modified so that it includes a
knowledge element.


Right to Travel


       Appellant contends probation condition number 12 unconstitutionally infringes
upon his right to travel. Respondent argues that this contention has been forfeited for
failure to raise it in the juvenile court. We agree that the contention has been forfeited.
       “[G]iven a meaningful opportunity, the probationer should object to a perceived
facial constitutional flaw at the time a probation condition initially is imposed in order to
permit the trial court to consider, and if appropriate in the exercise of its informed
judgment, to effect a correction.” (In re Sheena K. (2007) 40 Cal.4th 875, 889.) A
constitutional challenge to a probation condition may be raised for the first time on
appeal when it presents a pure question of law resolvable without reference to the record
developed during trial. (Ibid.) In this case, it is undisputed that appellant did not object
to probation condition number 12 at the disposition hearing. Appellant had an
opportunity to object when the judge read all of the applicable probation conditions
aloud, and his failure to do so constitutes forfeiture.
       Appellant’s constitutional challenge does not raise a pure question of law.
“Probation conditions restricting a probationer’s exercise of his constitutional rights are
upheld only if narrowly drawn to serve the important interests of public safety and
rehabilitation, and if they are ‘specifically tailored to the individual probationer.’
[Citation.]” (People v. Smith (2007) 152 Cal.App.4th 1245, 1250.) We cannot determine
if the condition inappropriately restricts appellant’s right to travel without a factual
explanation from appellant, on the record, as to how the condition results in a


                                               4
constitutional violation as applied to his circumstances. This is the type of case-specific
information that is only found in the record. The imposition of this condition is not “[a]n
obvious legal error at sentencing that is ‘correctable without referring to factual findings
in the record[.]’” (In re Sheena K., supra, 40 Cal.4th at p. 887; People v. Smith (2001) 24
Cal.4th 849, 852.) The record in the present case is silent as to how appellant would be
adversely affected by the probation condition.
       In contrast, People v. Smith, supra, 152 Cal.App.4th at page 1245 involved a
probation condition that barred the defendant from leaving Los Angeles County. The
condition was often imposed on a defendant convicted of a sex offense. The defendant’s
job required him to leave the county on a regular basis, but the trial court refused to
modify the order. The appellate court reversed, concluding that the condition
impermissibly infringed upon the defendant’s constitutional right to intrastate travel.
While the condition was facially valid, it failed to take into consideration the defendant’s
specific circumstances, which made it invalid as applied to that particular defendant.
       Similarly, the defendant in In re White (1979) 97 Cal.App.3d 141 was convicted of
soliciting an act of prostitution. The defendant successfully challenged a probation
condition that banned her from certain areas of “prostitution activity” by arguing that it
was unreasonably restrictive because, among other reasons, the ban precluded her from
using a bus depot and other basic services in that area. (Id. at p. 144.)
       The existence or extent of infringement on appellant’s constitutional rights by
probation condition number 12 is an issue that requires analysis of the facts of appellant’s
individual situation. It is not a pure question of law. Appellant was required to object to
the condition at trial; because he did not, he forfeited the right to raise the issue on
appeal.


Reasonableness


       Appellant contends his commission of a battery against his brother within his
home is not reasonably related to probation condition number 12, and the condition is


                                               5
therefore invalid. Respondent claims appellant forfeited this contention by not objecting
in the juvenile court. We again agree with respondent that appellant’s contention was
forfeited.
       Generally, the failure to object to the reasonableness of a probation condition at
trial constitutes a forfeiture of the claim on appeal. (People v. Welch (1993) 5 Cal.4th
228, 237.) Appellant failed to object on reasonableness grounds at trial. Since we cannot
evaluate the reasonableness of this probation condition without examining the application
of the condition to appellant’s individual circumstances, it is not a pure issue of law.
Having failed to raise the issue before the juvenile court, appellant forfeited his right to
challenge the condition on appeal.
       Even if we were to find the contention had not been forfeited, the probation
condition is reasonable under the circumstances of this case. While broader than that of
an adult court, the juvenile court’s discretion in formulating probation conditions is
subject to restrictions. (In re Walter P. (2009) 170 Cal.App.4th 95, 100.) Juvenile
probation conditions must be judged by the same three-part standard applied to adult
probation conditions under People v. Lent (1975) 15 Cal.3d 481, 486: the condition must
relate to the crime committed, must not make illegal conduct that is not in itself criminal,
and must not forbid conduct not reasonably related to future criminality. (In re D.G.
(2010) 187 Cal.App.4th 47, 52.) “A probation condition that imposes limitations on a
person’s constitutional rights must closely tailor those limitations to the purpose of the
condition to avoid being invalidated as unconstitutionally overbroad.” (In re Sheena K.,
supra, 40 Cal.4th at p. 890.)
       Viewing the record in the light most favorable to the judgment, appellant has a
significant drug problem, demonstrated by his extreme reaction to his mother’s disposal
of his marijuana and his insistence that his mother give him money to replace the drugs.
He reacted in a sufficiently aggressive manner that his younger brother saw fit to
intervene, at which point appellant resorted to violence. One can infer this was not a
trivial incident, since H.K. was moved to call the police to report his own brother.




                                              6
       Moreover, according to the probation report, appellant’s drug problem began after
he met new friends at school. He was suspended from school. Appellant is being home
schooled, so he has no apparent reason to be on or near school campuses.
       A reasonable judge could conclude that a minor with a drug problem, who is
willing to use violence on a young person to get his way, should not be near a school
campus unless enrolled or otherwise properly on the campus. Some schools in particular
are locations where drugs are bought and sold, and where fights are more prevalent than
other places. A condition of probation which keeps a minor away from a location where
trouble is reasonably foreseeable is valid under People v. Lent, supra, 15 Cal.3d at
page 486, particularly in the juvenile delinquency setting.


                                     DISPOSITION


       Condition of probation condition number 12 is modified to provide as follows:
“Do not knowingly be within one block of any school ground unless enrolled, attending
classes, on approved school business, or with school official, parent or guardian.” As
modified, the order is affirmed.




              KRIEGLER, J.




We concur:




              TURNER, P. J.




              MOSK, J.


                                             7